       Case 4:19-cv-00013-RH-MJF Document 99 Filed 12/08/20 Page 1 of 4
                                                                              Page 1 of 4


           IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION


LEE SLOPPY,

              Plaintiff,

v.                                            CASE NO. 4:19cv13-RH-MJF

CENTURION OF FLORIDA,
LLC,

              Defendant.

_____________________________/


                 ORDER GRANTING SUMMARY JUDGMENT


       The plaintiff Lee Sloppy is a state prisoner. He has fair skin and a family

history of melanoma. In his amended complaint, he sought an injunction requiring

the provision of sunblock and an appropriate medical assessment. He named as

defendants Centurion of Florida—this is the prison medical provider—as well as

three named individuals and an unknown nurse practitioner.

       The claims against the named individuals were dismissed for failure to state

a claim on which relief could be granted. Mr. Sloppy voluntarily dismissed his

claims against the unknown nurse practitioner without prejudice. That left pending




Case No. 4:19cv13-RH-MJF
       Case 4:19-cv-00013-RH-MJF Document 99 Filed 12/08/20 Page 2 of 4
                                                                              Page 2 of 4


only the claims against Centurion, but judgment for the other defendants was not

entered under Federal Rule of Civil Procedure 54(b).

       Mr. Sloppy and Centurion filed cross-motions for summary judgment. The

motions are before the court on the magistrate judge’s report and recommendation,

ECF No. 97, and the objections, ECF No. 98. I have reviewed de novo the issues

raised by the objections. The recommendation is to grant Centurion’s motion and

deny Mr. Sloppy’s.

       On a summary-judgment motion, disputes in the evidence must be resolved,

and all reasonable inferences from the evidence must be drawn, in favor of the

nonmoving party. The moving party must show that, when the facts are so viewed,

the moving party “is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a);

see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). A summary-judgment

motion cannot be used to resolve in the moving party’s favor a “genuine dispute as

to any material fact.” Fed. R. Civ. P. 56(a).

       A prison healthcare provider violates the Eighth Amendment when the

provider decides, for reasons other than medical judgment, not to provide

appropriate treatment for a serious medical need. See, e.g., Estelle v. Gamble, 429

U.S. 97 (1976) (holding that a correctional official violates the Eighth Amendment

when the official is deliberately indifferent to a prisoner’s serious medical need).

An employing entity like Centurion can be held liable if the decision not to provide

Case No. 4:19cv13-RH-MJF
       Case 4:19-cv-00013-RH-MJF Document 99 Filed 12/08/20 Page 3 of 4
                                                                              Page 3 of 4


appropriate treatment stems from the entity’s policy or custom or if the decision is

made by a person whose edicts or acts may fairly be said to represent official

policy. See, e.g., Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978)

(adopting this standard for cities); Brennan v. Headley, 807 F. App’x 927, 937

(11th Cir. 2020) (applying this standard to an entity contracted to provide

healthcare services in Florida prisons).

       The record shows that Mr. Sloppy has been able to see medical providers

and to request sunblock by following institutional procedures. At least one

provider—apparently an advanced registered nurse practitioner—told him

sunblock was available in the canteen. That does not help a prisoner who is unable

to pay. But at least two other providers—one a physician—took a different view

and prescribed sunblock. Indeed, a sunblock prescription is currently in effect. This

does not render the case moot under the voluntary-cessation doctrine, but it does

indicate Mr. Sloppy is incorrect when he says Centurion has a fixed policy against

prescribing sunblock except for prisoners diagnosed with melanoma. As the report

and recommendation correctly concludes, the record does not include evidence

sufficient to support a contrary finding.

       IT IS ORDERED:

       1. The report and recommendation is accepted and adopted as the court’s

further opinion.

Case No. 4:19cv13-RH-MJF
       Case 4:19-cv-00013-RH-MJF Document 99 Filed 12/08/20 Page 4 of 4
                                                                           Page 4 of 4


       2. Centurion’s summary-judgment motion, ECF No. 90, is granted.

       3. Mr. Sloppy’s summary-judgment motion, ECF No. 86, is denied.

       4. The clerk must enter judgment stating, “The plaintiff Lee Sloppy’s claims

against the defendant unknown nurse practitioner are dismissed without prejudice.

Mr. Sloppy’s claims against all other defendants are dismissed with prejudice.”

       5. The clerk must close the file.

       SO ORDERED on December 8, 2020.

                                           s/Robert L. Hinkle
                                           United States District Judge




Case No. 4:19cv13-RH-MJF
